 276DECISIONS OF NATIONALLABOR RELATIONS BOARDLocal 814,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca (Molloy Brothers Moving and Storage,Inc.)andLloyd Townsend.Case 29-CC-344January 9, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn April 30, 1973, Administrative Law JudgeSidney Sherman issued the attached Decision in thisproceeding.Thereafter, the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision 'n light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that '.he complaint be, and it hereby is,dismissed in its entirety.DECISIONSIDNEY SIIERMAN,AdministrativeLaw Judge: Theinsi int charge was served on Respondent on November 17,1972,1 the complaint issued on December 8, and the casewas heard on January 10 and 11 and February 21 and 22,1973.The only issue litigated was whether Respondentviolated Section 8(b)(4)(i) and (ii)(A) by coercing certainindividuals to become members of Respondent. Briefswere filed by the General Counsel and Respondent.Upon the entire record, 2 the following findings andrecommendations are made:1.RESPONDENTLocal 814,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called Respondent.is a labor organization under theAct.It.JURISDICTIONMolloy Brothers Moving and Storage, Inc., hereinaftercalledMolloy, is a corporation under New York law, withAll dates herein are in 1972, unless otherwise indicated2For corrections of the transcriptsec the order of April 18. 1973a principal office at Rockville Center, New York. At thatlocation and others in the New York City areait isengagedinthebusinessof transporting household goods ininterstate commerce.Itsannual grossrevenues exceed$500,000, of which more than $50,000 is derived from thetransportation of articlesin interstatecommerce. Molloy isengaged in commerce within the meaning of Sections 2(6)and 8(b)(4)(ii) of the Act.Molloy haslease arrangementswith certain "owner-operators," pursuant to which theylease toMolloy tractorsowned by them and operate them in the transportation ofgoods in interstate commerce.It isfound that they arepersons engaged in commerce within the meaning ofSection 8(b)(4)(ii) of the Act. Whether they are employeesor independent contractors is a separate question, whichwill be considered below.III.THE MERITSThe pleadings raise the followingissue:WhetherRespondent violated Section 8(b)(4)(i) and (ii)(A) byvarious acts designed to coerce owner-operators of tractorsleasedby them to Molloy to become members ofRespondent.A.Sequence of EventsMolloy is engaged in the transportation of householdgoods and other commodities throughout the United Statesas an affiliate of Allied Van Lines, Inc., hereinafter calledAllied. Its hauling operations are conducted under an ICCcertificate issued to Allied. Generally speaking, for trips upto 300 miles Molloy uses hourly paid employees who aremembers of Respondent, and for longer trips it uses the"owner-operators," hereinafter called "owners," who drivetheir own tractors under a contractual arrangement withMolloy and are paid a percentage of the revenue receivedby it for their services. A few of them lease to the Companya second tractor, which is operated by another driver.For some years Molloy has had contracts with Respon-dent but only for its hourly employees. In April 1971,Molloy and Respondent executed a 3-year contract whichprovided,inter a/ia,for the application to the owners ofcertainprovisions, including a union-security clause,requiring them as a condition of employment to becomemembers of Respondent upon the expiration of thestatutory grace period. In June 1972, none of the ownershaving as yet joined it, Respondent launched a campaigntosecure compliance with the foregoing membershiprequirement by addressing to Molloy various appeals anddemands. When those proved unavailing Respondent, inOctober, established a picket line at all Molloy locations,which resulted in a stoppage of operations, until Molloyturned over to Respondent signed applications for mem-bership in Respondent from the bulk of its owners.However,Molloy has not otherwise complied with theprovisions of the collective-bargaining contract applicableto the owners.208 NLRB No. 43 LOCAL 814,IBT277B.DiscussionStatus of the Owner-OperatorsThe General Counsel contends that the owners are notemployees but sel:-employed individuals,and that, bycoercing them to join it, Respondent violated the prohib-ition in Section 8(b)(4)(i)and (ii)(A) of the Act againstengaging in the acts described therein with an object of"forcingor requiring any employer or self-employedperson to join any labor. . .organization ... .Respondent rejoins,inter alia,that the owners are not self-employed but are employees of Molloy, and as such mightproperly be required to join Respondent pursuant to theunion-security clause in the current collective contract.As noted above, Molloy conducts its hauling operationsunder the certificate of Allied and the record shows thatthe owners receive from Molloy all long-haul shipmentsoriginating in the New York City area.At their out-of-statedestination they received from Allied return loads.Howev-er, the owners'contract is only with Molloy.The contractfixes the compensation of the owners for each shipment asa percentage of the amount charged by Molloy to theshipper.The contract imposes on each owner responsibilityfor all expenses relating to the operation and maintenanceof his tractor and for the wages of his helpers and thevarious payroll taxes,wage withholdings, and workmen'scompensation coverage applicable to them.The owner alsoagrees to indemnify Molloy against any claims for cargodamage pertaining to shipments handled by him, to buyappropriate public liability insurance,to submit his triplogs toMolloy or Allied,and to collect, and promptlyremit,allmoniesdueMolloy on C.O.D. shipments. Inaddition,the contract establishes a profit-sharing plan forthe owners,whereby they are credited by Respondent with4 percent of their share of gross revenues attributable totheir services, provided that such revenues exceed $40,000a year;and under the contract Respondent assumes thecost of health insurance coverage for the owners. Therecord shows further that Molloy alone bears the risk ofany defaultby a customer in the payment of charges forservices rendered by an owner-operator,and that itadvances trip expenses to owners and has made loans tothem for other purposes in substantial amounts.While granting to the owners the right to select theirroutes of travel,rest stops and service stops, and the rightto hire,direct the work of, and fix the compensation oftheir helpers, the contracts impose various restrictions ontheir mode of operation.which will be discussed in detailbelow.As evidence of the owners' independent contractorstatus, the General Counsel relies on the following:(1)Their ownership of their tractors,which represent asubstantial capital investment.(2)Their liability for the expense of operating andmaintaining their tractors.(3) Their authority over their helpers.(4)Their freedom to select their routes, rest stops, andservice stops.(5)The fact that they are paid on a per-tripbasis.(6)The fact that Molloy does not withhold state orFederal income taxes or social security taxes from theirearnings.(7) The fact that,except for health insurance,they do notreceive any of the fringe benefits enjoyed by Molloy'shourly paid employees.In opposition to the foregoing,Respondent contendsthat the following factors establish an employer-employeerelationship:(1) The extensive control exercised by Molloy over theirmode of operation.(2) The fact that they are all paid the same percentage ofthe proceeds of a shipment,which percentage is predeter-mined by Molloy.(3)The fact that they are covered by a profit-sharingplan established byMolloy and by a group healthinsurance policy paid for by Molloy.(4) The exclusivity of their services for Molloy.(5)Molloy'sassumption of the risk of loss due tononpayment by a shipper.(6) The fact that Molloy makes advances to them for tripexpenses and for personal reasons.The "Control" IssueIn determining whether owner-operators who, as here,drive under lease arrangements with common carriers, areemployees or independent contractors,theBoard hasuniformly held to be crucial the extent to which they aresubject to the control of the carrier,not only with respectto the result to be achieved,but also with respect to themeans to be used in achieving that result.3Accordingly,considerationwill first be given here to the degree ofcontrol reserved or exercised by Molloy orby Alliedthrough Molloy over the operating methods of the owner-operators.With regard to this matter there was extensive evidencein the record,consisting of contracts, and the practice ofthe parties thereunder,regulations of the Department ofTransportation(hereinafter"DOT") instructions anddirectives promulgatedby Allied,and disciplinary actiontaken against owners.Analysisof the contracts,themselves,is complicated bythe fact that two somewhat different contract forms havebeen used since 1968. These forms will be referred tohereinafter as Form A and Form B. Form A(Resp. Exh.28) is the earlier of the two and has ostensibly beensupersededby Form B (G. C. Exh.2) at least since early in1968.4 However,that Form A was still being used at leastas late as September 1971, is apparent from the fact that arandom examinationof Molloy's records brought to light aForm A contract signed in that month.The followingprovisions are common to both forms:1.That,while hauling for Allied,the owners'vehicleswillmeet the requirements and painting specifications ofAllied.2.That theywill at all times maintain their tractors inaE.g,The AetnaFreight Lines, Incorporated,194 NLRB 7404The only specimen of Form B in the record(Townsend's Contract) wasexecuted in May 1968 278DECISIONSOF NATIONALLABOR RELATIONS BOARDthe condition required by the safety rules of regulatorybodies.3.That, in performing their hauling and relatedservices,theywillmeet the standards established byappropriate governmental authority.4.That they will not, without the consent of theshippers or consignees, disclose any information about ashipment that will be prejudicial to their interests.5.That they will prepare and submit all logs and dailyreports required by the ICC.6.That they will make daily inspections of theirequipment with regard to specified items.7.That, except for helpers, they will not carry anypassengers other than those authorized by Molloy andAllied.In addition, the following appears in Form A:That, in pei forming his hauling and delivery services, theowner will comply with "all of the By-Laws, Rules andRegulations,Drivers'Manual and instructions" of Alliedand with "all the rules and regulations and instructions" ofMolloy.It is apparent from the foregoing that under Form B, inperforming their services, the owners are required tocomply only with governmental regulations, whereas FormA required that they comply also with regulations andinstructions issued by Allied and Molloy.While the record shows that the governmental regula-tions applicable to the owners, consisting of nearly 100pages,5 strictly circumscribe nearly every phase of theirwork, includingmaintenance of equipment, hours ofservice, observance of safety standards, and the keeping ofdetailed records, the General Counsel appears to contendthat such governmental controls are less significant thanwould be the reservation by Molloy of the right to controlwork of the owners by rules and directions originating withit. In support of this contention the General Counsel citesFleet Transport Company, Inc.,196 NLRB 436, andConleyMotor Express, Inc.,197 NLRB 624. Although a differentview seems to have been taken inThe Aetna Freight Lines,Incorporated, supra,andDeaton Truck Lines,187 NLRB780, it will be assumed for the purpose of this discussionthat no weight may be assigned to the authority of Molloy(orAllied) to enforce compliance by the owners withgovernmental requirements. With regard to other require-ments, the record shows that, although Form B, as alreadynoted, has eliminated the obligation of owners to complywith rules and instructions originating with Molloy andAllied, in actual practice those carriers continue topromulgate, and insist upon compliance by the ownerswith, various directives, bulletins, and instructions, manyof which relate to matters beyond the ambit of governmen-tal controls, and to discipline owners for noncompliancetherewith. Thus, it was conceded that the owners are stillrequired to attend training classes held by Allied, wherethey use as a text a 102-page drivers manuals That manualisa compilation of rules governing many phases of theowners' operations which have no counterpart in DOT5GCExh66This requirement originates with Allied and Molloy secures compliancetherewith by its owners7Resp Exh 14 Note that in another bulletin Allied affirmed its policyregulations.These include procedures For loading andunloading freight, progress reports to be made during thecourse of a trip, and relations with customers. With regardto the last item, the manual contains such rules of personalconduct as the following-Never argue with shippersNever smoke in residence or vanDo not ask shipper to bring food or drinksDo not discuss length of time away from home or anyfamily problem.The foregoing manual contains a list of infractions thatare subject to disciplinary action, including discharge. Thislist includes the following matters which do not involveviolations of governmental regulations:Preventable accidentsFailing to check out with the Allied dispatcherFailure to report to the Allied agent at destinationRefusal to loadMisconductDishonestyAs for the enforcement of the foregoing "extra-govern-mental" requirements, the record shows that even after theadoption of Form B owners have been threatened with,and subjected to, disciplinary action byMolloy at theinstance of Allied for the following:Failure to attend Allied's training classesImproper handling of freight at the point of deliveryInvolvement in a preventable accidentFailure to file a state use tax returnIt is clear from the foregoing that, despite the absencefrom Form B of any specific requirement that the ownercomply with rules other than those of regulatoryagencies,AlliedandMolloy have promulgated to the ownersinstructions and requirements that reach into areas notcovered by such rules, and have warned of, and imposed,discipline for derelictions within those areas.Moreover, even within the areas covered by regulatorybodies,Allied has in manyinstancesfilled in matters ofdetail.Thus, the DOT rule prohibiting any driver totransport any person without authorization from the motorcarrierhe is serving gives Allied and Molloy widediscretion as to what persons, other than a helper, mayaccompany a driver, and in theexerciseof that discretionAllied has announced a policy of permitting a driver's wifeto accompany him under certain circumstances.7Another striking instance of this is an Allied bulletin(Resp. Exh. 11) which, after enumerating 8 parts of hisvehicle which a driver is required by DOT rules to inspectbefore beginning a trip, appends a list of 21 instructionsdescribing in minute detail how such inspection is to beperformed.It is concluded that the operating procedures of theowners are subject to a myriad of restrictions consisting ofof prohibitingthe transportationof pets Resp Exh l3 This is anotherinstanceof reaching intomatters beyondthe area of governmentalregulation, there beingno like restrictioninDOT rules LOCAL 814, IBT(a) governmental regulations, (b) interpretation and ampli-fications of such regulationsby Allied,and (c) require-ments originatingwith Alliedalone.It should be pointedout,also,that,whileForm B authorizes immediatecancellation of ar.owner's contract for a material breachthereof,it also provides for cancellation"at any time" byeither party upon giving specified,advance notice,withoutany apparent limitation as to the reason therefore .8In view of such apparently unlimited authority toterminate on the partof Molloy,the owner is in no positionto resistany demand byitthathecomplywith itsrequirementsby relyingon such a legalistic ground as theabsence of any basis therefore in DOT regulations.Exclusivity of ServicesAlthough stressing the importance of the "right tocontrol" test in the present context, the Board seems tohave givensomeconsideration to the exclusive nature ofan owner-operator's services for a particular carrier. Here,Form A was explicit in that regard, requiring that anytractor furnished by an owner be devoted exclusively to theservice ofMolloy and that the performance of haulingservices by the owner for anyone other than Molloy wouldbe ground for cancellation of the contract. Form B issomewhat more roundabout. It provides that the ownerwill furnish a tractor to Molloy "for its service from time totime, and for the service of [Allied] at all necessarytimes asmade known" by Allied to Molloy; that, upon beingoffered a shipment by Molloy or Allied, he furnish atractor and perform all necessary services; that, while hemay refuse a particular load offered by Molloy, he willthereby lose his place in the rotation; that he will accept allfreight offered him by Allied, except that in case of anunprofitable shipment or "unreasonable dispatch" Molloymay attempt to arrange with Allied for a differentassignment;and teat, if Molloyis notable to provide theowner with work at a particular time, he may serve anothercarver, but may not work for a competitor of Molloy orAlliedwithout their consent. Townsend, an owner, wasadmittedly susperded for refusing a return load offeredhim by Allied. It appears therefore that even under Form BsForm I appears to have a smular blanket,cancellation provision. Inaddition,that form specifiesthat sufficient cause for termination is affordedsfailure tocomply fullywith"theDriver'sManual andinstructicnsof Allied Van Lines,inc., in the operation of the tractor and theperformanceof all scrvi-es covered inthe agree.nent "9Florida Texas Freight. Inc.,197 NLRB 976:Aetna Freight Lines,supra,Deacon,Inc., supra, PoTe Trucking, Inc.,198 NLRB No. 59In view of the extensiveparticipation by Allied inthe direction of theworkof the owners,thm record warrantsa findingthat Allied and Molloyare jointemployers ofthe ownersWhether their authonty over theirhelpersrequiresa findingthat the owners are supervisors is a matterwhichneed not279the owners are precluded from performing services forothers at such times as Molloy and Allied have work forthem and that, when there is no such work available, theyare limitedas towhat other carriers they may work for.Coverage of other LawsThe General Counsel contends that weight should begiven to the fact that the owners are not treated by Molloyas employees for purposes of income tax withholding,social security taxes, and State workmen's compensationand unemployment compensation laws. This is consistentwith the various declarations in Form B that the ownersare independent contractors. However, neither such self-serving declarations nor any legal conclusions reached byMolloy as to the applicability to the owners of otherstatutes are entitled to much weight in the present inquiry.Even if, contrary to the fact, it were shown that suchconclusions are based on rulings by competent authority,they would not be binding on the Board with respect to thestatus of the owners under the instant Act.To sum up, the record shows that Allied and Molloyexercisepervasive control over the owners' mode ofoperation,particularly their on-the-job training, theirprocedures in loading and unloading cargo, their dealingswith customers, and maintenance of their equipment, andthat such control exceeds governmental requirements to asignificant degree.It isfound, therefore, that the ownersare not independent contractors but employees under theAct,9and that Respondent did not violate Section8(b)(4)(i) or (ii)(A) by such pressures as it may have exertedto induce them to become members of Respondent. It willaccordinglybe recommended that the complaint bedismissed.Upon the above findings of fact,conclusionsof law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, there is issued the following:RECOMMENDED ORDERioThe complaint herein is dismissed in its entirety.here by resolved The only issues litigated were whether the owners wereemployed,or self-employed,individualswithin the meaning of Sec8(b)(4)(i)and (ii)(A)and whether Respondent violated those subsections byits efforts to secure their compliance with the contract's union shop clause.iO In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusion,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.